Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of claims 1-14 in the reply filed on 11/9/2022 is acknowledged. 
DETAILED ACTION
The office action is a response to application filed on 11/9/2022. Wherein claims 1-14 and 21-26 are pending and ready for examination.
Claims 15-20 have been canceled.
Claims 21-26 have been added.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-3, 6-10, 13, 14, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer et al (US 20200288211 A1) in view of Donley et al (US 20210021699 A1).
With respect to independent claims:
Regarding claim(s) 1,  Pfeffer et al  teach a method, comprising: predicting, by a first device, an upcoming access of data by a user using the first device, based on prior user activity at the first device; (Pfeffer [0051], the provision of content (e.g., non-linear content such as on-demand content) is shifted to off-peak periods using a pre-caching technique. In one exemplary embodiment, content with a high probability of viewership (hereinafter “HpoV”) is sent to specific CPE during off-peak periods. [0092], the application executing on the content management device (first device) responsible for extracting the classification information 310 is utilized in this exemplary embodiment to manage decisions related to content provision. The computer program identifies content that is likely to be of interest users associated with respective CPE, and schedule provision of that content. The computer program has access to both the classification information related to the content (described above), and corresponding information (e.g., users ‘history of activity) associated with the individual ones of the plurality of CPE (or individual users thereof).)
instructing, by the first device responsive to the predicting and prior to the upcoming access, a personal storage node of a personal edge network for the first device to obtain and store a first portion of the data from a remote source, wherein the first portion of the data is related to the user, (Pfeffer, [0122], to further present content providers with tools for the management of pre-cached HpoV content, security measures may be implemented as part of the pre-caching process. In some embodiments, the content is pre-cached in an incomplete or substantially incomplete form. For example, in one variant, a selected portion (e.g., every other bit, every third bit, contiguous blocks of n bits out of m total bits, etc.) of a particular digitally encoded content element (first portion of the data is related to the user information such as actions, behaviors, interests. see [0092]) may be locally stored on a CPE (a personal storage node of the personal edge network) prior to an “unlock” date for that content (e.g., a release date). [0025], FIG. 2 is a functional block diagram illustrating an exemplary embodiment of a HFC network (personal edge network) for providing content to a plurality of consumer premises equipment according to the present invention.)
 and instructing, by the first device responsive to the predicting and prior to the upcoming access, a remote storage node of a remote edge network to obtain and store a second portion of the data that from the remote source, wherein the second portion of the data is unrelated to the user, (Pfeffer, [0115], at step 512, the HpoV content is provided for pre-caching. The content (second portion of the data) is stored locally at the CPE (or alternatively at another CPE, or an edge cache (remote storage node of a remote edge network), as previously discussed), and the user will be able to enjoy the content with little or no further network usage.) the remote edge network comprising one or more remote storage nodes that are accessible by multiple devices of multiple users and that are remote from the first device and the one or more devices associated with the first device. (Pfeffer, [0018], the architecture includes a supervisory process and an edge/near-edge cache apparatus, the process being used to select content for particular users/CPE, and in communication with the edge cache for delivering the selected content in advance of the user requesting it,)
However, the prior art fails to teach the personal edge network comprising one or more devices associated with the first device and the user and previously enrolled as personal storage nodes of the personal edge network for the first device; 
Donley et al teach the personal edge network comprising one or more devices associated with the first device and the user and previously enrolled as personal storage nodes of the personal edge network for the first device; (Donley, [0028], FIG. 1 shows a companion device 12 (first device) which can be paired with a plurality of accessories, such as the watches 14 and 16. The pairing process can be a conventional Bluetooth pairing operation as is known in the art. The companion device 12 can be a smartphone or a tablet computer or a laptop computer or other consumer electronic device that can be paired with the multiple accessories. The companion device can also include or be registered to a user account that is associated with the user account of the multiple wearable items. For example, the user account of the companion device can be part of a family or group of user accounts that includes the user account to which the accessories are associated. The plurality of accessories is considered as storage node because all of them can store data.)
Therefore, it would have been obvious to a person of ordinary skill to use the personal edge network comprising one or more devices associated with the first device and the user and previously enrolled as personal storage nodes of the personal edge network for the first device as taught by Donley et al. The motivation/suggestion would have been because there is a need to allow a user to switch between a set of accessories, such as a set of watches that have been paired or associated with a device, such as a companion electronic device. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 8 and 21 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
	
With respect to dependent claims:
Regarding claim(s) 2, Pfeffer-Donley teach the method of claim 1, wherein the first portion of the data that is related to the user is related to the prior user activity. (Pfeffer, [0122], to further present content providers with tools for the management of pre-cached HpoV content, security measures may be implemented as part of the pre-caching process. In some embodiments, the content is pre-cached in an incomplete or substantially incomplete form. For example, in one variant, a selected portion (e.g., every other bit, every third bit, contiguous blocks of n bits out of m total bits, etc.) of a particular digitally encoded content element (first portion of the data is related to the user information such as actions, behaviors, interests. see [0092]) may be locally stored on a CPE (a personal storage node of the personal edge network) prior to an “unlock” date for that content (e.g., a release date). [0025], FIG. 2 is a functional block diagram illustrating an exemplary embodiment of a HFC network (personal edge network) for providing content to a plurality of consumer premises equipment according to the present invention.)

Regarding claim(s) 3, Pfeffer-Donley teach the method of claim 2, wherein the personal edge network comprises at least one companion device for the first device, the companion device and the first device both associated with a common user account of the user. (Donley, [0028], FIG. 1 shows a companion device 12 (first device) which can be paired with a plurality of accessories, such as the watches 14 and 16. The pairing process can be a conventional Bluetooth pairing operation as is known in the art. The companion device 12 can be a smartphone or a tablet computer or a laptop computer or other consumer electronic device that can be paired with the multiple accessories. The companion device can also include or be registered to a user account that is associated with the user account of the multiple wearable items. For example, the user account of the companion device can be part of a family or group of user accounts that includes the user account to which the accessories are associated. The plurality of accessories is considered as storage node because all of them can store data.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the personal edge network comprises at least one companion device for the first device, the companion device and the first device both associated with a common user account of the user as taught by Donley et al. The motivation/suggestion would have been because there is a need to allow a user to switch between a set of accessories, such as a set of watches that have been paired or associated with a device, such as a companion electronic device. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
Regarding claim(s) 6, Pfeffer-Donley teach the method of claim 1, wherein each of the one or more devices associated with the first device forms an off-device personal storage node of the personal edge network for the first device, the off-device personal storage node being separate from the first device. (Pfeffer, [0109], Notwithstanding, it will be appreciated that the CPE may in alternate embodiments of the invention be provided such updated and detailed network demand information if desired. In this fashion, the CPE acts in effect as a remote or “edge CMA”, decentralizing the function of the network-based CMA 206 so that individual CPE can more intelligently manage and select content delivery and downloads. [0085], Fig.2; to alleviate this condition, various implementations of the present invention utilize content management devices 206 (one of devices 206 is the first device, other devices 206 off-device are personal storage nodes) placed on the headend and/or other content servers. The content management devices allow for, inter alia, the provision of non-linear content that is shifted to off-peak periods using a pre-caching process. [0090], Fig.3; Applications 306 and 310 running at the apparatus 206 (first device) process new content, and extract any information related to the classification of the content and rules for the presentation and distribution of the content. This classification information may include data such as for example: (i) type of content (e.g. movies, TV, music, applications, games, etc.) (ii) the subject matter of the content, (iii) genre of the content (iv) demographic information on a typical audience for the content, (v) suitability for different audiences (e.g. rating), (vi) total runtime/playtime, (vii) release date, (viii) author/creator, (ix) uploader (e.g. in the case of user produced content) and/or (x) lists of other directly related content. For example, a movie which is a sequel to another might list its predecessor in the list of related content.)
Regarding claim(s) 7, Pfeffer-Donley teach the method of claim 1, wherein each of the one or more devices associated with the first device is enrolled by: receiving a request for enrollment of a current one of the one or more devices, at a server associated with an account of the first device and the current one of the one or more devices; (Donley, [0028], FIG. 1 shows a companion device 12 (first device) which can be paired with a plurality of accessories, such as the watches 14 and 16. The pairing process can be a conventional Bluetooth pairing operation as is known in the art. The companion device 12 can be a smartphone or a tablet computer or a laptop computer or other consumer electronic device that can be paired with the multiple accessories. The companion device can also include or be registered to a user account that is associated with the user account of the multiple wearable items. For example, the user account of the companion device can be part of a family or group of user accounts that includes the user account to which the accessories are associated. The plurality of accessories is considered as storage node because all of them can store data.)
verifying, by the server, one or more properties of the current one of the one or more devices; and (Donley, [0028], FIG. 1 shows a companion device 12 (first device) which can be paired with a plurality of accessories, such as the watches 14 and 16. The pairing process can be a conventional Bluetooth pairing operation as is known in the art. The companion device 12 can be a smartphone or a tablet computer or a laptop computer or other consumer electronic device that can be paired with the multiple accessories. The companion device can also include or be registered to a user account that is associated with the user account of the multiple wearable items. For example, the user account of the companion device can be part of a family or group of user accounts that includes the user account to which the accessories are associated. The plurality of accessories is considered as storage node because all of them can store data.)
providing, to the current one of the one or more devices based on the verifying, a certificate of enrollment as a storage node of the personal edge network. (Pfeffer, [0018], in a sixth aspect of the invention, a network architecture is disclosed. In one embodiment, the architecture includes a supervisory process and an edge/near-edge cache apparatus, the process being used to select content for particular users/CPE, and in communication with the edge cache for delivering the selected content in advance of the user requesting it, and via a non-bandwidth limiting mechanism.)

Claim(s) 8 and 21 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.
Claim(s) 9 and 22 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 10 and 23 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 13 and 25 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 14 and 26 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.

2.	Claim(s) 4, 5, 11, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer et al (US 20200288211 A1) in view of Donley et al (US 20210021699 A1).in view of Mandele et al (US 20210400081 A1).
Regarding claim(s) 4, Pfeffer-Donley teach the method of claim 3, wherein the remote source comprises a remote server of a third party different from a manufacturer of the first device. (Mandele, [0022], the server manufacturer identity is used to identify the manufacturer of the edge server or a particular component of the edge server (e.g., the processing system of the edge server). Different edge servers may have different manufacturers that may have different processing and/or security capabilities. The server generation identity is used to identify the generation of the edge server which may be used to determine the capabilities of that server (e.g., newer servers may have different capabilities than older servers). Therefore, it obvious the system can provide same or different manufacturers of servers for different processing and/or security capabilities.)
Therefore, it would have been obvious to a person of ordinary skill to use wherein the remote source comprises a remote server of a third party different from a manufacturer of the first device as taught by Mandele et al. The motivation/suggestion would have been because there is a need provide one or more performance services and/or one or more security services for customers. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.
Regarding claim(s) 5, Pfeffer-Donley-Mandele teach the method of claim 4, wherein the remote edge network comprises a plurality of remote servers of the manufacturer of the first device. (Mandele, [0022], the server manufacturer identity is used to identify the manufacturer of the edge server or a particular component of the edge server (e.g., the processing system of the edge server). Different edge servers may have different manufacturers that may have different processing and/or security capabilities. The server generation identity is used to identify the generation of the edge server which may be used to determine the capabilities of that server (e.g., newer servers may have different capabilities than older servers). Therefore, it obvious the system can provide same or different manufacturers of servers for different processing and/or security capabilities.)
Claim(s) 11 and 24 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 12 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2449

	
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449